Citation Nr: 0626415	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to April 1992 and from January 2002 to July 2002.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Oakland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that continued a 10 percent rating for bilateral 
tinnitus.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1992, service connection for bilateral tinnitus was 
granted and assigned a 10 percent evaluation.  In January 
2003, the veteran's representative filed a claim to have 
separate ratings assigned for each ear, effective from the 
date of the original service connection claim.  He claimed 
that his interpretation of the rating criteria for DC 6260 
allowed for separate ratings for each ear.  In a March 2004 
decision, the RO denied the veteran's request essentially 
finding that under DC 6260, 10 percent is the maximum 
assignable evaluation and the evidence of record does not 
show that an extra-schedular evaluation is warranted.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether extra-
schedular consideration under 38 C.F.R. § 3.321 is warranted.  
No specific factors warranting extraschedular consideration 
have been alleged.  The record does not show that the 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, which would render impractical application 
of the regular schedular criteria.  Accordingly, the Board 
finds that referral of this claim for extraschedular 
consideration is not in order. 






ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


